Citation Nr: 0118490	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-18 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of loan guaranty indebtedness in the original 
calculated amount of $27,800.00 plus interest.  

2.  Whether the request for waiver of recovery of loan 
guaranty indebtedness in the original calculated amount of 
$27,800.00 plus interest was timely.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from May 1971 to July 1975.  His 
service documents also show an additional four months and ten 
days of active service, though the specific dates have not 
been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue as to the validity of the loan guaranty debt is 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  On June 28, 1994, the veteran received written notice of 
VA loan guaranty indebtedness in the calculated amount of 
$27,800.00 plus interest and his waiver rights by "certified 
mail-return receipt requested."    

3.  The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was received in January 2000.  


CONCLUSION OF LAW

The veteran's request for waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $27,800.00 
plus interest was not timely filed.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 5302(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 1.964(e) (2000).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions, 
though taken prior to the enactment of the VCAA, comply with 
the new statutory provisions.  That is, the February 2000 
Committee decision and the September 2000 statement of the 
case provided the veteran with the applicable laws and 
regulations and notice as to the evidence needed to 
substantiate his claim.  All necessary development has been 
performed.  There is no need for medical records or 
examinations in this particular case.  In addition, the 
veteran has had the opportunity to submit evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran seeks a waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $27,800.00 
plus interest.  With respect to any loan guaranteed, insured, 
or made under VA law, VA shall waive payment of an 
indebtedness to VA by the veteran or his spouse under the 
following circumstances: (1) following default and loss of 
the property that was security for the loan, (2) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and (3) where collection of such indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b) and (c) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 1.964(a), 1.965(b) (2000).     

A request for waiver of payment of loan guaranty indebtedness 
shall be made within one year after the date on which the 
debtor receives, by Certified Mail-Return Receipt Requested, 
written notice from VA of the indebtedness.  If written 
notice of indebtedness is sent by means other than Certified 
Mail-Return Receipt Requested, then there is no time limit 
for filing a request for waiver of indebtedness.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).  

The Board notes that, in this case, the original notice of 
the debt and demand letter are not of record.  However, in 
March 2000, VA's Debt Management Center certified that the 
notice and demand letter, with a notice of rights, was sent 
to the veteran and not returned due to an incorrect address.  
The date of the signed Certified Receipt was June 28, 1994.  
The Board observes that the veteran does not dispute receipt 
of notice of the debt.  In fact, the claims folder reveals 
correspondence from the veteran dated in June 1994 
acknowledging receipt of the notice of debt in the amount of 
$27,800.00.  The Board is therefore satisfied that the 
veteran was duly notified of the debt and his rights as 
required by VA law and regulation.      

The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was received in January 2000.  The 
request was clearly received more than one year after receipt 
of the notice of the debt.  The Board emphasizes that the 
June 1994 correspondence from the veteran merely acknowledged 
the debt and requested withholding of his VA disability 
compensation to repay it.  The letter did not include a 
request for waiver of payment of the debt.  The only such 
request was received in January 2000.  Therefore, the request 
for a waiver was not timely.  38 U.S.C.A. § 5302(b); 
38 C.F.R. § 1.964(e).  Accordingly, the veteran's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261, 265 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
original calculated amount of $27,800.00 plus interest is 
denied.    
REMAND

Review of the claims folder reveals a March 2000 
communication from the veteran in which he challenged the 
validity of the VA loan guaranty indebtedness.  The Board 
observes that, in response to the challenge to the debt, the 
RO did not prepare a full adjudication of the claim, but 
instead issued a statement of the case in July 2000.  A 
statement from the veteran received in September 2000 again 
addressed the validity of the debt.  Accepting the July 2000 
statement of the case as the original adjudication, the Board 
finds that the September 2000 statement from the veteran 
serves as a notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded so that the RO may issue a statement of the 
case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 
19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The statement of the case should fully explain the creation 
and calculation of the loan guaranty debt.  The Board notes 
that the RO provided an explanation of the loss in a March 
2000 letter issued as a result of a Congressional inquiry on 
the veteran's behalf.  The RO should also address the 
veteran's contentions.  Review of the claims folder reveals 
that his primary allegation is that the home was sold below 
fair market value.  The September 2000 statement also argues 
VA's failure to refinance the loan and assist the veteran 
with his dealings with the mortgage company, loss of home 
value due to the neighborhood in which it was located, and 
discrimination by the mortgage company.      

Accordingly, the case is REMANDED for the following action:

The RO should prepare a complete 
statement of the case on the issue of the 
validity of loan guaranty debt in the 
original calculated amount of $27,800.00 
plus interest.  The statement of the case 
should fully explain the creation and 
calculation of the loan guaranty debt and 
address the veteran's contentions.  The 
RO should afford the veteran the 
applicable time period in which to 
perfect his appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



